   Case: 1:14-cr-00287 Document #: 379 Filed: 11/11/19 Page 1 of 3 PageID #:2139




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


The United States of America,                         )
                                                      )
               Plaintiff,                             ) 1: 14 cr 287
                                                      )
                                                      )
               -vs-                                   ) Hon. Charles Norgle
                                                      )
Asif Aslam, et alias,                                 )
                                                      )
               Defendants.                            )
                                                      )

                     Defendant Asif Aslam’s Motion to Continue Sentencing Date

       Now comes the defendant, Asif Aslam, by his attorney, Michael C. Goode, and motions

this court to continue the sentencing of Defendant Aslam. In support of this motion your movant

states as follows:

       1. This matter is set for sentencing of Mr. Aslam on Tuesday, November 12, 2019.

       2. Late last week defense counsel contacted the defendant to remind him of the

           sentencing date and to discuss the procedures related to the sentencing.

       3. Defense counsel then learned that Asif Aslam was again in the hospital and had been

           in the hospital on and off for approximately six weeks, due to his condition of ill-being,

           most of which is related to his heart or cardiac related problems.

       4. A recap of some of the serious medical events that have occurred to Asif Aslam include

           the following:
Case: 1:14-cr-00287 Document #: 379 Filed: 11/11/19 Page 2 of 3 PageID #:2139




          a. December 2012. Heart Attack, Two Stents implanted while at Western Medical

              center, Santa Ana, California.

          b. May 2015. Heart Attack. Additional Stent implanted while at Riverside

              Community Hospital, Riverside, California.

          c. July 2016. Hospitalized with chest pain at Sharpe Medical center, Chula Vista,

              San Diego, California, three (additional) Stents implanted.

          d. Mid-2017. Third Heart Attack. Stented while at Riverside Hospital, Riverside,

              California.

          e. February 2019. Hospitalized with angina at Chula Vista, San Diego, California.

              Three Stents implanted, for a total of Ten Stents.

          f. September 2019. Hospitalized Severe Bronchial Asthma, chest pain, stomach

              disorder from medications; weight falls from 238 to 211 in two weeks. Ejection

              fraction rate is 44-45%.

   5. Defense counsel asked the defendant’s wife to obtain a note or letter from the

      defendant’s physician verifying the defendant’s ability to appear in court for his

      sentencing on November 12, and the attached letter or note was received, which

      states the defendant is not able to fly for the November 12, 2019 matter.

   6. This court is asked to consider that Mr. Aslam has been on pre-trial release for several

      years and has had no adverse interventions; he has been totally compliant with all

      directives from pre-trial services.

   7. Because of his criminal conviction (this case is his first and his only criminal matter),

      he has been fired from his job, he has sought employment but is not allowed to seek
Case: 1:14-cr-00287 Document #: 379 Filed: 11/11/19 Page 3 of 3 PageID #:2139




      employment in his given field and has experienced severe stress due to the conviction,

      his health issues and several other matters, including but not limited to the fact that

      Mr. Aslam has four children, ages eight to seventeen. His eight-year old child is

      severely autistic and requires full time care. He has been evicted five times in the past

      five years for non-payment of rent.

   8. Mr. Aslam most definitely wants this case over. He is not deliberately delaying these

      proceedings, but he is physically not able to fly at this time and could not suffer a

      motor trip across country.

   9. If this court grants a short continuance in the sentencing of Mr. Aslam, the defendant

      will appear and honor his obligations to this court.

      WHEREFORE, the defendant, Asif Aslam, moves that this court continue the

      sentencing of Mr. Aslam, to a date in February 2020, or as convenient to this court.




   Respectfully submitted,



   /s/Michael C. Goode, Esq.
   Attorney for the defendant, Asif Aslam,
   221 North LaSalle Street, suite 1320
   Chicago, Illinois 60601
   (312) 541-1331
   ARDC no. 3125086
